IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

STEVEN JARRETT PALMER,                 NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-0915

DEPARTMENT OF BUSINESS
AND       PROFESSIONAL
REGULATION,

      Appellee.

_____________________________/

Opinion filed October 10, 2017.

An appeal from an order of the Department of Business and Professional Regulation.
Matilde Miller, Interim Secretary, Judge.

Steven Jarrett Palmer, pro se, Appellant.

Pamela Jo Bondi, Attorney General; Jason L. Maine, General Counsel; and Dwight
O. Slater, Chief Appellate Counsel, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY and OSTERHAUS, JJ., and PATTERSON, CHRISTOPHER N.,
ASSOCIATE JUDGE, CONCUR.